                                United States District Court
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

    IANA PRICE,                                               §
                                                              §
          Plaintiff,                                          §
                                                              §
    v.                                                        §    ACTION NO. 4:18-CV-796
                                                              §    JUDGE MAZZANT/JUDGE JOHNSON
    UNITED STATES OF AMERICA,                                 §
                                                              §
          Defendant.                                          §
                                                              §
                                                              §
                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On September 6, 2019, the Magistrate Judge entered proposed findings of fact and

recommendations (Dkt. #21) that Defendant United States of America’s (the “Government”)

Motion to Dismiss (Dkt. #14) be granted in part and denied in part.

         Having received the Report of the United States Magistrate Judge, and no timely objections

being filed,1 the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

Accordingly, the Government’s Motion to Dismiss (Dkt. #14) is hereby GRANTED IN PART

and DENIED IN PART.

         IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1406(a), this case is hereby

TRANSFERRED to the Northern District of Texas.



1
  Following entry of the Report, Plaintiff filed a Notice of Status (Dkt. #25), asserting Plaintiff “has no objections on
the recommendation on the motion that this case be transferred to the Northern District.” See Dkt. #25.
IT IS SO ORDERED.
SIGNED this 3rd day of December, 2019.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                  2
